Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 30, 2013                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

  147436                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  In re Forfeiture of Bail Bond                                                                          David F. Viviano,
  _________________________________________                                                                          Justices

  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellant,
  v                                                                SC: 147436
                                                                   COA: 308512
                                                                   Oakland CC: 2011-237340-FH
  BERNARD WILLIAM KADE,
           Defendant,
  and
  BUDGET BAIL BOND AGENCY, L.L.C.,
           Surety-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the June 6, 2013
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 30, 2013
           t0923
                                                                              Clerk